


116 S5039 IS: To amend the Internal Revenue Code of 1986 to modify the automatic extension of certain deadlines in the case of taxpayers affected by federally declared disasters, and for other purposes.
U.S. Senate
2020-12-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II
116th CONGRESS2d Session
S. 5039
IN THE SENATE OF THE UNITED STATES

December 16, 2020
Mr. Portman introduced the following bill; which was read twice and referred to the Committee on Finance

A BILL
To amend the Internal Revenue Code of 1986 to modify the automatic extension of certain deadlines in the case of taxpayers affected by federally declared disasters, and for other purposes.


1.Modification of automatic extension of certain deadlines in the case of taxpayers affected by Federally declared disasters
(a)In generalSection 7508A(d)(1) of the Internal Revenue Code of 1986 is amended— (1)by striking the latest incident period so specified in subparagraph (B) and inserting the later of such earliest incident date described in subparagraph (A) or the date such declaration was issued, and
(2)by striking in the same manner as a period specified under subsection (a) and inserting in determining, under the internal revenue laws, in respect of any tax liability of such qualified taxpayer, the acts and amounts described in subsection (a).  (b)Effective dateThe amendment made by this section shall apply to federally declared disasters declared after December 31, 2019. 
2.Modifications of rules for postponing certain acts by reason of service in combat zone or contingency operation
(a)In generalSection 7508(a)(1) of the Internal Revenue Code of 1986 is amended— (1)by striking subparagraph (C) and inserting the following:

(C)Filing a petition with the Tax Court, or filing a notice of appeal from a decision of the Tax Court;, and (2)by inserting or in respect of any erroneous refund after any tax in subparagraph (J).
(b)Effective dateThe amendments made by this section shall apply to any period for performing an act which has not expired before the date of the enactment of this Act.  3.Tolling of time for filing a petition with the tax court (a)In generalSection 7451 of the Internal Revenue Code of 1986 is amended—
(1)by striking The Tax Court and inserting the following:  (a)FeesThe Tax Court, and
(2)by adding at the end the following new subsection:  (b)Tolling of time in certain casesNotwithstanding any other provision of this title, in any case in which the location for filing a petition or the office of the clerk of the Tax Court is inaccessible (including by reason of a lapse in appropriations), the relevant time period for filing such petition shall be tolled—
(1)in any case in which the period of inaccessibility was not more than 5 days, for the number of days within such period, and (2)in any case in which the period of inaccessibility was 5 days or more, for the number of days within such period plus an additional 14 days..
(b)Conforming amendments
(1)The heading for section 7451 of the Internal Revenue Code of 1986 is amended by striking Fee for filing petition and inserting Petitions. (2)The item in the table of contents for part II of subchapter C of chapter 76 of such Code is amended by striking Fee for filing petition and inserting Petitions.
(c)Effective dateThe amendments made by this section shall apply to petitions required to be timely filed (determined without regard to the amendments made by this section) on or after February 1, 2020.  